Title: To James Madison from Benjamin Henry Latrobe, 3 January 1811
From: Latrobe, Benjamin Henry
To: Madison, James


Sir,
Washington January 3d. 1811
In obedience to your directions that I should furnish to You all the information on the subject of the expenditure of the appropriation of May 1t. 1810, in my possession, I have to report to you as follows:
In my report d. Decr. 11th. 1809, I stated, that although the estimate submitted by me on Decr. 1st. 1808, of the sum requisite for the court room and Library has not been considered in the appropriation, it had been absolutely necessary to carry up the court room & offices on the East side of the North wing of the Capitol in order to support the Senate chamber & committee rooms which are immediately over them. This expenditure is stated to have been taken into consideration in the estimate
   
   In my report d. Decr. 11h. 1809

 of 40.000$ necessary for defraying the expense of completing the courtroom and the Offices of the Judiciary on the East side of the North wing, completing the Senate chamber, & for the Library. The Courtroom & the offices of the Judiciary on the East side, were then completed, the Senate chamber required to its completion a sum not exceeding, 2.500$.—and the Library was not begun. I hoped to have carried up the solid work under cover of the present roof during the Season of 1810. 20.000$ however only were granted, and the whole appropriation for the public buildings was made liable to the expenses already incurred. The principal part of these expenses were created by the necessity of constructing the Courtroom & Offices under the Senate chamber.

The expense of fitting up, & furnishing the court Room having never been estimated by me, or contemplated by the words of any Law making appropriation for the public buildings, I took no steps whatever to fit up & furnish the room, untill the propriety of so doing was urged by the Judges of the courts who had been obliged to hold their sittings at a Tavern. I then understood that the contingent fund of the Judiciary was liable to this expense, the accounts being properly certified by the Judges.
Under these impressions the Courtroom was fitted up & furnished, & the accounts being made up were submitted to the Chief Justice of the U. States, whose letter & certificate is enclosed. On submission however to the Officers of the Treasury it was decided that these accounts should be paid out of the appropriation of May 1st. 1810, and their amount as appears by the books of the Superintendant of the city has accordingly been paid out of that fund.
This decision wholly unexpected by me, reduced the sum applicable to the public works so much that I immediately discharged all the workmen and Laborers excepting those that were necessary to render the Hall of Representatives and the Senate Chamber—which had been dismantled, capable of being occupied by the Legislature during their present session, and excepting the Artists, who being engaged under special contracts, could not be discharged by me, but who were fully apprized of the State of the funds of the public buildings. These persons therefore continue to be employed.
To these circumstances it is owing that the expenditures on the public buildings have been confined to the objects stated in my detailed report of the 28h. of Decr. 1810. I am very respectfully &c
B Henry Latrobe, surveyor of the public Buildings.
